Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	Applicant filed a Terminal Disclaimer on 14 May 2021, which was approved the same day. The rejection of the claims under double patenting is therefore moot. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A drive system of a hybrid vehicle, comprising:
an internal combustion engine including a first output shaft; a first motor-generator; a rotor;
a power division mechanism connected to the internal combustion engine to divide a power generated by the internal combustion engine to the first motor-generator and the rotor;
a speed change mechanism including a second output shaft and configured to change a rotational speed of the rotor;
a path forming portion configured to form a power transmission path transmitting a power from the second output shaft to an axle;
a second motor-generator including a third output shaft connected to the power transmission path;

an electric control unit including a microprocessor and a memory and configured to control the speed change mechanism, wherein
the speed change mechanism includes a first engagement mechanism including mutually engageable and disengageable members and a second engagement mechanism including mutually engageable and disengageable members, and
the microprocessor is configured to control the speed change mechanism so as to disengage one of the first engagement mechanism and the second engagement mechanism in an engaged state and engage the other of the first engagement mechanism and the second engagement mechanism in a disengaged state, in accordance with a speed change instruction.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. The closest prior art appears to be Imai ‘087, but the reference lacks several features recited in the claims including the second engagement mechanism and the one-way clutch. It doesn’t appear that anyone of ordinary skill in this art at the time the application was effectively filed would have thought to add those features to Imai since there’s no evidence to suggest such a change and therefore the examiner is required to allow the claims to issue since there are no further objections or rejections to the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Tuesday, May 18, 2021